Citation Nr: 1454790	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-36 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to January 11, 2008, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from November 1961 to July 1966 and from June 1968 to April 1984.  

Previously, in February 2007 the Board remanded a claim for a TDIU rating for additional development.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in January 2010 which granted a TDIU rating effective May 1, 2010.  

Thereafter, a February 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 30 percent rating, all from January 11, 2008.  Following this decision, a March 2011 rating action granted an earlier effective date for a TDIU rating as of January 11, 2008.  

However, the Veteran's VA Form 9 makes it clear that he desires an effective date for a TDIU rating in March 2003, immediately following his medical retirement.  "[A] claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation ..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim for an earlier effective date remains in appellate status.  

The Veteran testified at a November 2011 RO hearing before a Decision Review Officer (DRO) and at the RO in August 2012 before the undersigned.  Transcripts of both hearings are in the claim files.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except VA treatment (CAPRI) records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An earlier effective date for a TDIU rating has been denied on the basis that the Veteran did not meet the schedular requirements for a TDIU rating prior to January 11, 2008.  

A TDIU rating is assigned under 38 C.F.R. § 4.16(a) if there is only one service-connected disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

However, it is VA's policy to grant a TDIU in all cases when service-connected disabilities cause unemployability, regardless of the ratings assigned.  38 C.F.R. § 4.16(b).  However, even if the Veteran were rendered unemployable due to his service-connected disabilities prior to January 11, 2008, the Board has no power to award an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance without such matter having been first considered by VA's Director of Compensation and Pension (Director of C & P). under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  As such referral has not occurred in this case, the Board is precluded from granting a TDIU rating on an extraschedular basis prior to January 11, 2008, in the first instance.  Cf. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has jurisdiction to review denial of extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where RO had previously referred claim for increased rating to Director of C & P, who had found that extraschedular rating was not warranted).  Accordingly, the Board can, and will, consider whether a remand for such referral is warranted. 

The Veteran is service-connected for coronary artery disease, rated 30 percent disabling from May 1, 1984 and as 100 percent disabling from September 7, 2010; posttraumatic stress disorder (PTSD), rated 30 percent disabling from November 11, 2008; right knee replacement associated with right knee medial meniscectomy residuals, rate 10 percent disabling from May 1, 1984, and assigned a 100 percent temporary total rating based on convalescence from March 30, 2009, and assigned a scheduler 30 percent rating from May 1, 2010; osteoarthritis of the lumbosacral spine, rated noncompensable from May 1, 1984, 10 percent disabling from August 25, 1986, and 20 percent from September 26, 2003; left knee medial meniscectomy residuals, rated 10 percent from May 1, 1984; dry eye syndrome, with corneal erosion of the left eye and normal vision, rated 10 percent since May 1, 1984; tinnitus, rated 10 percent from July 29, 20003; hearing loss of the right ear, noncompensably disabling from May 1, 1984; diverticulosis with hiatal hernia, noncompensably disabling from May 1, 1984; and seborrheic dermatitis (of the face, scalp, and groin), noncompensably disabling from May 1, 1984.  He had been in receipt of a combined disability rating of: 50 percent from May 1, 1984; 60 percent from August 25, 1986; 80 percent from January 11, 2008 (and a temporary total rating of 100 percent from March 30, 2009; and 80 percent from May 1, 2010.  He was entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from March 30, 2009, until May 1, 2010.  

In a VA Form 21-4138, Statement in Support of Claim, received on July 1, 2003, the Veteran stated that he had had to quit his job due to service-connected and nonservice-connected disabilities.  Nevertheless, if his service-connected disorders alone preclude obtaining or retaining substantially gainful employment a TDIU rating on an extraschedular basis must be considered.  

The Veteran's VA Form 21-8940, Application For Increased Compensation Based on Unemployability, was received on October 26, 2004, in which he reported that he had last worked and had become too disabled to work full time in February "2002."  He had four years of college education and 3 years of post-graduate education.  However, a January 2005 Administrative Law Judge (ALJ) decision awarding entitlement to Social Security Administration (SSA) disability benefits noted (at page 4) that the Veteran testified that he had left his job in February 2003.  

At the prior Board hearing (in conjunction with the claim for entitlement to a TDIU rating) in March 2006 it was argued that a TDIU rating should be awarded because his service-connected heart disease, low back disorder, and disorders of the knees had caused him to leave his job as a teacher and to receive Social Security Administration (SSA) disability benefits as well as state awarded disability benefits.   Also, he was depressed and had an anxiety disorder due to the service-connected disorders.  He now used a cane and had fallen due to his service-connected disorders of the low back and both knees.  VA was to soon install a special commode and shower rails because he had difficulty moving about in the bathroom.  His heart disease was related to his blood pressure and if he stood up too quickly he would lose consciousness, and this was the reason he was no longer a teacher.  His panic attacks also affected his blood pressure.  He was awarded SSA disability compensation due to his panic attacks stemming from cardiac induced chest pain.  He had had eye surgery due to his service-connected dry eye syndrome which had been unsuccessful and, from time-to-time, he had to wear an eye patch.  

Following the Board's February 2007 remand of the claim for a TDIU rating, the case was referred to the VA Director of C & P Services. In September 2009 the Director of C & P stated that the case had been reviewed in December 2008 and returned without action pending completion of the development requested in the Board remand, including consideration of increased rating claims, consideration of service connection for psychiatric disability secondary to service-connected disabilities if the Veteran chose to pursue such issue, and consideration of a TDIU rating.  A review of the file indicated that none of the actions requested in the Board remand had been accomplished other than a VA examination.  It was emphasized that a TDIU rating on an extraschedular basis could only be considered when a schedular TDIU could not be granted.  Also, the following observations were made: 

Based on the veteran's history of a positive stress test during service, in July 1984, a clinical diagnosis of coronary artery disease (CAD) was made on the VA examination of August 30, 1984.  Service connection for cardiovascular disease (CVD) has been granted effective May 1, 1984.  The veteran is now protected for all diseases related to the cardiovascular system.  This includes hypertension diagnosed in July 2002.  

Due to memory problems and amnestic episodes, a CT scan of the head was performed in January 2007.  The CT scan indicated brain atrophy.  A VA examination should be conducted to assess the veteran's impairment due to brain atrophy.  The examiner should provide an opinion whether the symptoms are related to the veteran's service-connected cardiovascular disease.  

On March 6, 2007, the veteran claimed service connection for a psychiatric disorder and referred to some pictures he submitted.  While the medical records indicate a diagnosis of anxiety and panic attacks, the veteran did not specify the type of disease he is claiming.  On his hearing at the BVA [Board] he claimed that his chest pains are the source of his anxiety disorder and panic attacks.  The veteran should be asked to clarify his claim.  If a specific claim is received, a VA psychiatric examination should be performed, and a medical opinion obtained whether the veteran's psychiatric disabilities are a result of his service-connected CVD.  Following this action, the issue of service connection for a psychiatric disorder secondary to his service-connected physical disabilities should be addressed.  

The Director of C & P further stated that after completion of all necessary development, the new issues should be addressed as well as the issues remanded by the Board, to include a TDIU rating.  If a TDIU rating could not be granted on a scheduler basis, a supplemental statement of the case should be completed and the claim folder returned to the Director of C & P for consideration of a TDIU rating on an extraschedular basis.  

At the November 2011 DRO hearing the Veteran testified that his TDIU rating should be retroactive to February 2003 when he could no longer work and was medically retired due to his service-connected disorders.  At that time he had been teaching a special education high school class in North Carolina.  He was medically retired due to panic attacks in the classroom when he would become confused and, on occasions, he had become dizzy, although he had never actually lost consciousness.  He had had a massive heart attack last year.  His panic attacks were related to or part of his service-connected PTSD.  He had been released from his teaching job due to the panic attacks, high blood pressure, and loss of balance.  He had applied for SSA disability benefits soon after medically retiring.  SSA had granted disability benefits retroactive to his being medically retired.  His medical retirement was based on reports from his private physician.  He was unable to perform work requiring any significant physical activity due to his low back and right knee replacement.  He specifically requested an extraschedular TDIU rating.  

At the August 2012 travel Board hearing the Veteran again asserted that his TDIU rating should be retroactive to February 2003 when he could no longer work and was medically retired due to his service-connected disorders causing panic attacks, increased blood pressure, and cardiac symptoms.  He had submitted an informal claim in July 2003 and, after being requested in July 2008 to submit a formal claim, a VA Form 21-8940, was submitted in October 2004.  During his appeal for entitlement to a TDIU rating he had had a right knee replacement in March 2009.  

Thus, as there is evidence indicating unemployability due to service-connected disabilities from the period prior to the date of eligibility on a schedular basis for a TDIU rating, referral to VA's Director of C & P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

Refer the claim for a TDIU rating prior to January 11, 2008, to VA's Director of C & P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

